705 S.E.2d 343 (2010)
STATE
v.
Byron Lamar WARING.
No. 525A07.
Supreme Court of North Carolina.
November 4, 2010.
James P. Cooney, III, Charlotte, Mary S. Pollard, Raleigh, Jay H. Ferguson, Durham, for Byron Lamar Waring.
Joan M. Cunningham, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 27th of January 2010 by Defendant to Allow Filing of Supplemental Brief:
"Motion Allowed by order of the Court in conference this the 4th of November 2010."